Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-15, 17, and 31-68 are cancelled.  Claims 16 and 18-30 are pending. 

Priority
This application is a CON of 15/870,625 01/12/2018 PAT 10603312, 15/870,625 is a CON of 14/873,066 10/01/2015 ABN, 14/873,066 is a CON of 12/449,292 07/31/2009 ABN, 12/449,292 is a 371 of PCT/US08/01711 02/08/2008, PCT/US08/01711 has PRO 60/904,585 03/02/2007, and PCT/US08/01711 has PRO 60/900,661 02/09/2007.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the instant situation, while the specification discloses the use of both sufentanil and naloxone, the current claims are limited to only the use of sufentanil yet the title still encompasses both.  Should the instant application pass to allowance, the title should be corrected to better reflect the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 18-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims use functional language and/or product by process to describe the properties of the claimed composition, e.g. “wherein the dosing period begins no earlier than about 1 minute after administration of the transoral dosage form, and ends no later than about 120 minutes after administration of the transoral dosage form”.  The instant claims do not have any additional structural limitations clearly called out that would clarify what the nature of what is required.  The instant specification
The general type of dosing delay that is claimed can be performed a number of ways, for example it can be intrinsic to the compound(s)/composition, actives sequestered in monolithic dissolvable substrates, release control-coatings, mechanically 
The scope of what is claimed far exceeds what is shown in the instant disclosure, and it is clear that the Applicant does not have full possession of the scope that is claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) 
While the use of functional language is allowed, said functional language cannot be ambiguous.  There must be a clear cut indication of the scope of the subject matter covered by the claim and the language must set forth well-defined boundaries of the invention, the language cannot merely state a problem to be solved or a result obtained.  One of ordinary skill in the art must know from the claim terms what structure or steps are encompassed by the claim.
In the instant case, the claims are drawn to a composition of matter, and properties of the composition of matter are described with functional language, e.g. “wherein the dosing period begins no earlier than about 1 minute after administration of the transoral dosage form, and ends no later than about 120 minutes after administration of the transoral dosage form”.  
While this general type of dosing delay can be performed a number of ways, for example it can be intrinsic to the compound(s)/composition, actives sequestered in monolithic dissolvable substrates, release control-coatings, mechanically (e.g. dosing pump), semipermeable membranes or perforated membranes, mechanically metered dosing, and others, the instant disclosure does not clarify specifically how the person of ordinary skill is supposed to create and use the claimed composition.
The instant disclosure gives several prophetic examples, all of which are related, but it does not inform those of skill in the art of what the full scope of the claimed 
It would be an undue burden for the skilled artisan to create and test all of the potential compounds, composition, structures, mechanisms, etc. that satisfy the claimed functions, without any effective pointer to their identity, or to test every known combination thereof and every conceivable future combination for this activity to see if it falls within the scope of the claim. In effect, the applicant is attempting to patent what has not yet been invented, and the fact that the applicant can test for the effect used to define the compound(s)/compositions does not necessarily confer sufficiency on the claim, it constitutes an invitation for the skilled person to perform a research program.
As claimed, it is not reasonably possible to understand the metes and bounds of the instant claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 16, 18-24, 26, and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roos et al. (P.J. Roos, J.H. Glerum, J.W. Meilink and L. Zwang, Effect of pH on absorption of sufentanil citrate in a portable pump reservoir during storage and administration under simulated epidural conditions, Pharmacy World & Science (1993), 15(3), 139-44)
Roos et al. discloses tests on a composition of sufentanyl citrate in citrate buffer at about pH 4.5 both with and without additional active agents (i.e. in an acceptable carrier buffered with sufficient citrate; see, for example, pg. 140, left column, preparation of standards, and the whole document).  Thus, the prior art discloses a composition that anticipates all of the tangible limitations of the instantly claimed composition.
“Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The instant composition is disclosed in the prior art, and therefore the instantly claimed properties of said composition necessarily must follow.  The burden is shifted to the applicant to show 
With respect to the limitation drawn to “acidifying material in an amount sufficient to provide a mean pH ranging from about 3.5 to about 5.5 during a dosing period after administration of the transoral dosage form as determined using an in vitro donor media test”, this is a product by process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the prior art discloses a buffered composition which anticipates the same type of composition as disclosed in the instant specification, and therefore anticipates the instant composition.
The limitation drawn to the transoral nature of the dosage is given little patentable weight because this limitation is considered preamble or intended use of a composition.
The limitations drawn to the dosing periods, e.g. “wherein the dosing period begins no earlier than about 1 minute after administration of the transoral dosage form, and ends no later than about 120 minutes after administration of the transoral dosage form”, appears to be preamble or intended use of a composition, and also appears to be a property of the composition.

It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other. If the prior art structure is capable of performing the intended use, it then meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). Thus, the intended use of a composition claim will be given little patentable weight.
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See MPEP 2111.02.
With respect to the limitation drawn to the limitation drawn to the dosage having a variable drug releasing area, the instant disclosure states that liquid dosage forms, such as that disclosed by Roos et al., satisfies this criteria (see, for example, the instant specification at pg. 15 lines 10-16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 16, 18-25, and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ameri et al. (US 2005/0226922 A1).
The instant claims are generally drawn to a transoral dosage form of sufentanil citrate buffered with ascorbic acid, citric acid, etc. (related to claims 18 and 19) sufficiently to provide a mean pH ranging from about 4.5 to about 5.5 (related to claim 28) during a dosing period as determined using an in vitro donor media test, wherein the dosing period begins no earlier than about 5 minutes after administration of the transoral dosage form, and ends no later than about 30 minutes after administration of the transoral dosage form (related to claims 20-24), having a fixed releasing area (related to claim 25), comprises a gel dosage form (related to claim 27), in a pharmaceutical carrier (related to claim 29), and further comprising a permeation enhancer (related to claim 30).
Ameri et al. discloses compositions that preferably comprise sufentanyl (see, for example, claim 2 and the whole document) as a citrate salt (see, for example, claim 3) which are buffered at acidic pH including preferably at 2-5.5 (see, for example, claim 10 and throughout the document) and as exemplified with a pH of about 4 for similar compositions (see, for example, Examples 2 and 3 on pp. 15 and 16) using acid buffers such as citric acid, ascorbic acid, etc. (see, for example, claim 8) in a hydrogel format (see, for example, claim 37 and the Examples) in biocompatible carriers (i.e. a pharmaceutical carrie; see, for example, claim 17 and the Examples).  Ameri et al. 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to make and use a composition of sufentanil citrate buffered with ascorbic acid, citric acid, etc. at the instantly claimed pH, having a fixed releasing area, comprising a gel dosage form, and using a permeation enhancer.
One of ordinary skill would have made and used a buffered composition of sufentanil citrate because the prior art discloses that buffered compositions of opioids, including sufentanyl, can be beneficially made using the citrate salts and buffered with acid buffers such as citric acid at the instant pH of about 4 in pharmaceutical carriers.  One of ordinary skill would have made and used a composition of citric acid buffered sufentanyl citrate in a pharmaceutical carrier during the routine experimentation and optimization of sufentanyl compositions as taught by Ameri et al., and would have done so with a reasonable expectation of success in making an improved sufentanyl composition.
One of ordinary skill would have used a fixed releasing area, a gel dosage form, and/or a permeation enhancer because the prior art teaches that these are potentially useful to the disclosed compositions and provide useful alternatives for delivery of the taught sufentanyl.  One of ordinary skill would have used a fixed releasing area, gel dosage form, and/or permeation enhancer during the routine experimentation and optimization of the compositions of Ameri et al., in the fashion taught by Ameri et al., 
Further, the instant disclosure appears to show that buffered sufentanyl citrate has the claimed properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The use of the instant composition, i.e. the acidic buffering of a citrate salt of an opioid, is disclosed in the prior art, and therefore the instantly claimed properties of said composition necessarily must follow.
With respect to the limitation drawn to “acidifying material in an amount sufficient to provide a mean pH ranging from about 3.5 to about 5.5 during a dosing period after administration of the transoral dosage form as determined using an in vitro donor media test”, this is a product by process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the prior art discloses a buffered composition 
The limitation drawn to the transoral nature of the dosage is given little patentable weight because this limitation is considered preamble or intended use of a composition.
The limitations drawn to the dosing periods, e.g. “wherein the dosing period begins no earlier than about 1 minute after administration of the transoral dosage form, and ends no later than about 120 minutes after administration of the transoral dosage form”, appears to be preamble or intended use of a composition, and also appears to be a property of the composition.
The limitations are given little patentable weight because these limitations are considered preamble or intended use of a composition.
It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other. If the prior art structure is capable of performing the intended use, it then meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). Thus, the intended use of a composition claim will be given little patentable weight.
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See MPEP 2111.02.
Further, the instant disclosure appears to show that buffered sufentanyl citrate has the claimed properties, and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 18-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,603,312 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.


Conclusion
Claims 1-15, 17, and 31-68 are cancelled.  Claims 16 and 18-30 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.